                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              3:20-cv-00542-FDW-DSC

ANDRE ANTONIO DAVIS,                )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )                         ORDER
                                    )
                                    )
DONALD J. TRUMP, et al.,            )
                                    )
            Defendants.             )
___________________________________ )

       THIS MATTER is before the Court on initial review of Plaintiff’s pro se Complaint [Doc.

1] and on Plaintiff’s Motion to Proceed in Forma Pauperis [Doc. 2].

       Pro se Plaintiff Andre Antonio Davis (“Plaintiff”) filed a complaint on September 30, 2020,

which he purports to bring pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau

of Narcotics, 403 U.S. 388 (1971). [Doc. 1]. Plaintiff names 60 individual Defendants, including

President Donald J. Trump, Jared Kushner, Ivanka Trump, and William Barr, the United States

Attorney General. [Id.]. The Court first addresses Plaintiff’s motion to proceed in forma pauperis.

Plaintiff’s affidavit shows that he has had an average monthly income of $1,849.00 for the past

twelve months from disability payments. Plaintiff, however, reports that he expects to receive

$0.00 in income next month, which seems unlikely given the source of Plaintiff’s recent past

income. [Doc. 2 at 1-2]. As such, it appears Plaintiff erred in completing his IFP application and

the Court is without sufficient information to rule on Plaintiff’s Application.

       The Court will, therefore, deny Plaintiff’s motion without prejudice and order Plaintiff to

either submit an Amended Application or to pay the $400.00 filing file. Should the Plaintiff choose




       Case 3:20-cv-00542-FDW-DSC Document 4 Filed 10/23/20 Page 1 of 2
to file an Amended Application, he should use and complete in full the Application to Proceed in

District Court without Prepaying Fees or Costs (Long Form) (AO 239), which is available through

the Court’s website, http://www.ncwd.uscourts.gov.

       IT IS, THEREFORE, ORDERED that Plaintiff shall, within thirty (30) days of this

Order, either pay the $400.00 fee to file his Complaint or file an Amended Application, using AO

Form 239. Failure to pay the fee or to file an Amended Application within the time required

will result in the dismissal of this action without prejudice.

                                           Signed: October 23, 2020




                                               2

       Case 3:20-cv-00542-FDW-DSC Document 4 Filed 10/23/20 Page 2 of 2
